Case 2:17-cv-10645-MFL-DRG ECF No. 58 filed 05/27/20         PageID.1308     Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

MATI LEEAL, et al.,

       Plaintiffs,                                    Case No. 17-cv-10645
                                                      Hon. Matthew F. Leitman
v.

DITECH FINANCIAL LLC,

     Defendant.
__________________________________________________________________/

    ORDER (1) GRANTING DEFENDANT’S MOTION TO DISMISS
  DEFENDANT’S COUNTERCLAIMS (ECF No. 57) AND (2) DIRECTING
       DEFENDANT TO SUBMIT A PROPOSED JUDGMENT

       On March 5, 2020, the Court issued an Opinion and Order Granting

Defendant’s Renewed Motion for Summary Judgment and Denying Without

Prejudice Defendant’s Request for Attorneys’ Fees (ECF No. 55). Defendant Ditech

Financial LLC (“Ditech”) has now filed a motion: (1) to withdraw its request for

attorneys’ fees without prejudice to reasserting that claim in the event this litigation

continues, (2) to dismiss its counterclaims in this case (see Counter-Complaint, ECF

No. 17, PageID.526–545), and (3) for the Court to enter judgment in this case. (See

Mot., ECF No. 57, PageID.1305–1306.)

       Ditech’s Motion (ECF No. 57) is GRANTED as follows:

      Ditech’s request for attorneys’ fees is hereby WITHDRAWN WITHOUT

       PREJUDICE;


                                           1
Case 2:17-cv-10645-MFL-DRG ECF No. 58 filed 05/27/20      PageID.1309    Page 2 of 2




    Ditech’s counterclaims are hereby DISMISSED WITHOUT PREJUDICE;

      and

    The Court DIRECTS Ditech to submit a proposed judgment by not later than

      June 10, 2020. Plaintiffs shall submit any objections to Ditech’s proposed

      judgment within 10 DAYS after Ditech submits its proposed judgment.

      Thereafter, the Court will evaluate Ditech’s proposed judgment and any

      objections by Plaintiffs and proceed accordingly.

      IT IS SO ORDERED.

                                      s/Matthew F. Leitman
                                      MATTHEW F. LEITMAN
                                      UNITED STATES DISTRICT JUDGE

Dated: May 27, 2020

       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on May 27, 2020, by electronic means and/or
ordinary mail.

                                      s/Holly A. Monda
                                      Case Manager
                                      (810) 341-9764




                                        2
